Name: Commission Regulation (EEC) No 1133/86 of 18 April 1986 on the agricultural convention rate to be applied to export refunds and import levies in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  EU finance;  food technology;  foodstuff;  trade policy
 Date Published: nan

 19 . 4. 86 Official Journal of the European Communities No L 103/27 COMMISSION REGULATION (EEC) No 1133/86 of 18 April 1986 on the agricultural convention rate to be applied to export refunds and import levies in respect of certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, conversion rates for such amounts should be those appli ­ cable in the agricultural sectors covering the relevant basic products ; Whereas Regulation (EEC) No 426/86 has extended the range of sugars attracting export refunds ; whereas the existing rules should be amended to cover this situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particuar Articles 10 ( 10) and 11 (5) thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 1 2 thereof, Whereas the agricultural conversion rate to be applied in the framework of the common organization of the market in products processed from fruit and vegetables are fixed in Council Regulation (EEC) No 1678/85 (3), as last amended by Regulation (EEC) No 505/86 (4) ; Article 1 1 . The agricultural conversion rate to be applied for converting : (a) the import levy provided for in Article 10 ( 1 ) of Regu ­ lation (EEC) No 426/86 for the products listed in Annex III to that Regulation ; (b) the export refund on sugars provided for in Article 1 1 ( 1 ), first, third an fourth indents, of the same Regula ­ tion ; into national currencies shall be that applicable in the common organization of the market in the sugar sector. 2 . The agricultural conversion rate to be applied for converting the amount of export refund on glucose and glucose syrup, falling within subheadings 1 7.02 B I and B II of the Common Customs Tariff, provided for in the second indent of Article 11 ( 1 ) of Regulation (EEC) No 426/86, shall be that applicable to maize under the common organization of the market in cereals . Whereas the agricultural conversion rate applicable for a currency is generally the same for all sectors ; whereas, however, certain exceptions exist, in particular when an amendment to the rate enters into force at the beginning of the various marketing years for agricultural products ; whereas this situation may create problems for some composite products whose import levies or export refunds are determined on the basis of their components ; Whereas in the framework of the common organization of the market in products processed from fruit and vege ­ tables, the export refunds on sugars added to certain preserved fruit are those fixed in either the sugar or the cereals sector ; whereas the import levy on sugars added to certain preserved fruit is calculated on prices established in the sugar sector ; whereas Commission Regulation (EEC) No 3020/85 (*) provides that the agricultural Article 2 Regulation (EEC) No 3020/85 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 164, 24 . 6 . 1985, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 51 , 28 . 2 . 1986, p. 1 . O OJ No L 289, 31 . 10 . 1985, p. 12 . No L 103/28 Official Journal of the European Communities 19 . 4. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1986 . For the Commission Frans ANDRIESSEN Vice-President